         Case 1:20-cr-00008-DLC Document 35 Filed 05/12/20 Page 1 of 3

                                                                           Fl.               D
                  IN THE UNITED STATES DISTRICT COURT                        MAY 1 2 2020
                      FOR THE DISTRICT OF MONTANA
                                                                          Clerk, U.S District Court
                            BILLINGS DIVISION                               Distnct Of Montana
                                                                                  ~la



 UNITED STATES OF AMERICA,                               CR 20---08-BLG-DLC

                      Plaintiff,

        vs.                                                     ORDER

 BRADEN CHARLES LOSING,

                      Defendant.


      The United States moves for a preliminary order of forfeiture pursuant to

Defendant Braden Charles Losing's Indictment and 18 U.S.C. § 924(d), as

property used or intended to be used to facilitate the violations alleged in the

indictment, or as proceeds of said violation. (Doc. 1.) On May 7, 2020, the

Defendant pied guilty to the counts charged in the Indictment which included a

forfeiture allegation for the following property:

          • SCCY Industries, model CPX-1, 9mm caliber, semi-automatic pistol
            (SN: 472953)

          • Eleven (11) rounds of9mm Luger ammunition

      Accordingly, the United States is now entitled to possession of the property,

pursuant to 18 U.S.C. § 924(d), and Rule 32.2(b)(2), Federal Rules of Criminal

Procedure.

      IT IS ORDERED:
         Case 1:20-cr-00008-DLC Document 35 Filed 05/12/20 Page 2 of 3



       1. That based upon the guilty plea by the Defendant to the Indictment, the

United States is authorized and ordered to seize the property described above. This

property is forfeited to the United States for disposition in accordance with the law,

subject to the provisions of 18 U.S.C. § 924(d).

       2. That the aforementioned forfeited property is to be held by the United

States in its secure custody and control.

       3. That, pursuant to 21 U.S.C. § 853(n)(l), the United States forthwith shall

publish at least once for three successive weeks in a suitable means of general

circulation notice of this order, notice of the United States' intent to dispose of the

property in such manner as the Attorney General may direct, and notice that any

person, other than the defendant, having or claiming a legal interest in the above-

listed forfeited property must file a petition with the Court within thirty (30) days

of the final publication of notice or of receipt of actual notice, whichever is earlier.

This notice shall state that the petition shall be for a hearing to adjudicate the

validity of the petitioner's alleged interest in the property, shall be signed by the

petitioner under penalty of perjury, and shall set forth the nature and extent of the

petitioner's right, title, or interest in the forfeited property and any additional facts

supporting the petitioner's claim and the relief sought. The United States may

also, to the extent practical, provide direct written notice to any person known to
        Case 1:20-cr-00008-DLC Document 35 Filed 05/12/20 Page 3 of 3



have alleged an interest in the property that is the subject of the preliminary order

of forfeiture, as a substitute for published notice as to those persons so notified.

      4. That upon adjudication of all third-party interests, this Court will enter a

final order of forfeiture, pursuant to 21 U.S.C. § 853(n), in which all interests will

be addressed.


      DATED this ~        day of May, 2020.




                                        Dana L. Christensen, District Judge
                                                 1



                                        United States District Court
